Citation Nr: 9906662	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.

The veteran filed a claim for service connection for, inter 
alia, PTSD on November 29, 1996.  The RO granted service 
connection for PTSD in an April 1997 rating decision.  He was 
rated as 30 percent disabled, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran's disability rating was 
increased to 70 percent in a September 1998 Supplemental 
Statement of the Case.  

In October 1998, the veteran's local representative submitted 
a statement which indicated that the veteran "is completely 
satisfied with the 70% rating for PTSD and the effective date 
of that rating."  This submission was not signed by the 
veteran and does not meet the requirements of 38 C.F.R. 
§ 20.204 (c) which requires written consent from the veteran 
to withdraw a substantive appeal.  In a January 1999 letter 
from the Board, the veteran was requested to indicate whether 
it was his intent to withdraw his appeal as to this issue.  
The letter further stated the following:  "The Board will 
suspend review of your appeal for 30 days from the date of 
this letter.  If I do not hear from you within that time, I 
will assume that you intend to pursue your appeal."  To 
date, the veteran has not responded.  Therefore, this issue 
remains on appeal and is properly before the Board for 
appellate review.


FINDINGS OF FACT

1. The veteran's PTSD is manifested by his desire to live in 
isolation, panic attacks which impede his ability to 
function, difficulty with anger management, inappropriate 
behavior, a propensity to violence and danger of causing 
harm to others, and an ability maintain employment only 
with accommodation by the employer.

2. The RO denied service connection for hearing loss in 
October 1986, and notified the veteran of its decision and 
of his right to appeal it within one year thereof.  No 
timely appeal was filed.

3. No evidence related to the veteran's hearing or his ears 
has been submitted since the October 1986 rating decision.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1998).

2. As new and material evidence has not been received, the 
RO's October 1986 decision denying service connection for 
hearing loss remains final, and the claim may not be 
reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from January 1966 to May 1969.  
He now seeks an increased rating for PTSD, currently 
evaluated as 70 percent disabling and service connection for 
hearing loss, which was previously denied by the RO in an 
October 1986 rating decision.  In the interest of clarity, 
each issue will be separately addressed in the subsections 
below.



Entitlement to an increased rating for PTSD
currently evaluated as 70 percent disabling.

Initially, the Board notes the veteran's claim for an 
increased rating for PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Therefore, VA has a duty to assist the 
veteran with the development of evidence to support his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board is 
satisfied that all relevant facts have been developed and the 
duty to assist the veteran has been fulfilled.

Law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veteran's Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

Of record is a February 1997 letter from Terry T., 
Readjustment Counseling Therapist.  Mr. T. states that the 
veteran had many symptoms related to PTSD.  Stimuli such as 
sounds cause reactions such as increase in adrenaline, 
palpitations and shortness of breathe.  The veteran 
experienced intrusive recollections while awake and some 
distressing dreams at night.  After attending the dedication 
of the Vietnam Veteran's Memorial in 1984, he isolated 
himself from organizations associated with veterans.  He said 
that he trusts few people and often feels lonely.  He 
reported feeling distant from emotions and stated that the 
only person he truly trusts is himself.  He reported symptoms 
of hypervigilance, exaggerated startle response, irritability 
and outbursts of anger.  He described himself as being quite 
volatile and, although he generally avoids confrontation, 
believed himself to be dangerous at times.  After discharge 
from service, the veteran withdrew to an isolated mountain 
area to reduce stimulation.  His only significant 
relationships with others were with his mother and sister.  
He reported significant difficulty getting along with 
supervisors and those in authority.  Global assessment of 
functioning (GAF) was estimated to be in the 30 to 35 range .

The veteran was hospitalized in January-February 1997 for 
treatment of alcohol dependence.  GAF at that time was noted 
to be 60.

The veteran underwent a VA PTSD examination in April 1997.  
The examiner noted that the veteran was in treatment for 
anger management.  The veteran denied flashbacks, but 
reported  the presence of nightmares and intrusive 
recollections of violence and war.  The veteran's work was 
described as sporadic.  The examiner noted that he lost 
numerous jobs because he was too quick to anger, too easily 
frustrated, didn't like to be around people, didn't trust 
people, and didn't like to be told what to do.  The veteran 
could not tolerate to be around people for more than two or 
three days.   He indicated that he was asked not to return to 
his last job as a guide because of his temper.  The examiner 
noted that despite anger management and medication, the 
veteran was very volatile and quick to react.  GAF was noted 
to be 29 because of the examiner's assessment that there was 
some danger of the veteran hurting others. 

A social and industrial survey was also conducted in March 
1997.  The veteran indicated that since service, he chose 
jobs which permit isolation.  He reported that in July 1971, 
he became a guide of the "back country."  Since that time, 
he had held only seasonal employment.  He indicated that he 
was fired from numerous jobs due to alcohol use and because 
he alienated himself from others due to his negative/
controlling attitude towards coworkers and supervisors.  He 
reported a close relationship with only two people, friends 
who were also in the guide business.  He also noted a 
platonic relationship with a woman for the past 11 years.  
However, this person was not someone he included in the group 
of three people - his sister and two friends - whom he felt 
he could trust.  He reported numerous physical altercations 
due to his aggression.  The veteran lived in isolation.  His 
closest neighbor was two miles away.  He reported that he 
would move further into the woods if he could afford it.  He 
planned to continue in his job as a seasonal guide.  The 
examiner noted that the veteran was able to perform 
activities of daily living unassisted.  

In July 1997, the veteran submitted records from Steele 
Memorial Hospital and the Salmon Medical Center dated from 
April 1980 through October 1996 which include evidence of 
treatment for anxiety.

A November 1997 report from Darlene J. G., Licensed Clinical 
Social Worker, is associated with the claims file.  The 
veteran reported that he once became violent with a 
girlfriend after service and now avoids becoming close to 
women because he is afraid of what he might do.  Since he 
stopped consuming alcohol in March 1997, the veteran noted an 
increase in his PTSD symptoms, including panic attacks and a 
greater desire to isolate himself.  The social worker noted 
that she had witnessed a panic attack during which the 
veteran was totally debilitated by anxiety and was unable to 
focus or concentrate.  Even thinking about his therapy 
sessions caused anxiety.  He did not belong to any group or 
organization, except Alcoholics Anonymous and therapy.  He 
denied having any real friends and no primary relationships.  
He noted that if he hears certain sounds such as a rock 
popping out from under his tires, he has to get out of his 
car to see if someone is shooting at him.  The examiner 
stated "Between becoming sober and having his shoulder 
injured in a car accident, he's been unable to work."  His 
GAF was reported to be 31.

Two lay statement submitted in November 1997 are of record.  
The first, by [redacted], describes an adverse reaction the 
veteran had to loud noise made by a cannon during a Veterans' 
Day celebration.  The second, by [redacted], indicates that the 
writer had a close relationship with the veteran for eighteen 
years.  Mr. M. stated that the veteran had temper flare-up 
problems, an inability to deal with routine job-related 
situations, and a marked inability to see a problem through 
to solution.  He reported that the veteran seemed "paralyzed 
by life".

A statement from the veteran's employer also dated in 
November 1997 reflects that the veteran got angry and 
sometimes violent over what seemed to the writer to be small 
details or insignificant happenings.  The employer noticed 
that the veteran was unable to stay with the same job very 
long, but accommodated him by rotating him to other duties.  
The employer noted that the veteran had been trying to work 
out his problems.  

The veteran was hospitalized from January 7, 1998 through 
February 13, 1998 for a five week PTSD program.  His history 
included increased symptomatology associated with PTSD 
including increased dreams, nightmares and intrusive 
thoughts.  He had chronic problems with getting and staying 
asleep, and with anxiety.  He tried to avoid people as much 
as possible.  He became irritable easily.  At discharge, the 
veteran was pleasant and cooperative.  His thinking was 
linear, logical and goal directed.  He denied any suicidal or 
homicidal ideation, voices, visions or hallucinations.  
Cognition was appropriate and judgment was noted to be intact 
with good insight.  GAF was reported to be 35 with a high 
rating of 40 in the preceding year.

The veteran underwent a VA examination in February 1998.  He 
reported recurrent memories of war-zone events, social 
isolation, irritability, anger and sleep problems.  The 
veteran's affect was within normal limits during the 
examination.  The examiner conducted various tests including 
the Mississippi PTSD Scale and the Minnesota Multiphasic 
Personality Inventory (MMPI-2).  After reviewing the results 
of these and other tests, the examiner found that the level 
of PTSD symptomatology reported by the veteran appeared to be 
suggestive of severe PTSD which was likely to have a 
significant impact on his ability to obtain and maintain 
gainful employment that involved sustained or frequent 
contact with other people.  GAF was noted to be 35.

A social and industrial survey was conducted in May 1998.  
The veteran reported that he was prescribed medication for 
depression and anxiety.  The surveyor noted that the veteran 
worked part-time as a guide over the past year, but his 
ability to work was limited by a shoulder injury sustained in 
February 1997.  The veteran had not established any new 
relationships in the past year.  

Analysis

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), 
the general rating formula for psychoneurotic disorders 
includes the following:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

After a review of all evidence of record, the Board finds 
that the evidence more nearly approximately a rating of 100 
percent as opposed to the 70 percent evaluation.  

Evidence which does not support a 100 percent rating includes 
the following:  At the February 1998 VA examination, the 
veteran's affect was normal.  There is no evidence which 
suggests that the veteran has gross impairment in thought 
processes or communication.  He has never indicated that he 
has delusions or hallucinations and the various examiners of 
record have not indicated that the veteran's conduct suggests 
otherwise.  There is no indication that the veteran has ever 
been suicidal or that he wanted to hurt himself.  There is 
also no evidence which suggests that the veteran has 
experienced disorientation to time or place or memory loss of 
general information including the names of relatives, his 
occupation or his own name.

However, the Board finds that the greater weight of the 
evidence supports a 100 percent disability rating.  The 
veteran lives in virtual isolation.  In November 1997, a 
Licensed Clinical Social Worker reported that she witnessed 
the veteran in the middle of a panic attack during which he 
was totally debilitated by anxiety and was unable to focus or 
concentrate.  There is evidence to suggest that there is a 
danger of the veteran hurting others.  In an April 1997 
examination report, the examiner calculated the veteran's GAF 
to be 29 specifically because of his impression that there 
was some danger of the veteran hurting others.  The examiner 
indicated that despite anger management and medication, the 
veteran was very volatile and quick to react.  During that 
examination, the veteran admitted that he was asked not to 
return to his job as a guide because of his temper.  He 
reported numerous physical altercations due to his 
aggression.  In November 1997, the veteran reported that he 
avoids relationships with females because he is afraid of 
what he might do to them and admitted to harming a former 
girlfriend.  Difficulties resulting from the veteran's temper 
are supported by the lay statements of one of the veteran's 
only friends, [redacted], and by his current employer.  The 
veteran still reported difficulties with anger at the most 
recent VA examination.  The veteran's current employer 
indicated that his behavior was inappropriate in that he got 
angry and occasionally violent over what the employer 
perceived to be small details or insignificant happenings.  

Although the most recent social and industrial survey 
reflects that the veteran worked part-time as a guide and was 
limited in his ability to work by a shoulder injury, the 
Board notes that he has consistently had significant problems 
with employment and has lost even guide jobs which are do not 
require prolonged periods of contact with people due to his 
temper.  Significantly, the veteran's current employer showed 
concern with the veteran's temper and inappropriate behavior.  
Although this employer appeared to be able to accommodate the 
veteran's idiosyncrasies by rotating him to other duties, the 
record suggests that without such accommodation, the veteran 
would be unable to continue working at one job for any length 
of time.

Other than the January February 1997 assessment of a GAF of 
60, which reflects only moderate symptoms, the veteran's GAF 
has consistently been placed at between 30-35 by various 
examiners over several years.  The veteran has had a low GAF 
score of 29 in April 1997.  These evaluations show major 
impairment and reflect the seriousness of the veteran's 
disability.

In summary, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which "more nearly approximates" the criteria for a 100 
percent rating rather than a 70 percent rating.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (1998).  The Board finds the manifestations of the 
veteran's disability which support a 100 percent disability 
rating to be more significant and have a greater impact on 
the veteran's ability to function than those which do not 
meet the criteria for a 100 percent evaluation.  This is 
especially true of the veteran's ability to maintain 
employment which, but for the beneficence and accommodation 
of his current employer, would be total.

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss

Law and regulations

Hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

Finality

The veteran has petitioned to reopen a previously denied 
claim of service connection for hearing loss.  The veteran's 
claim of entitlement to service connection was first denied 
in an October 1986 decision of the Boise, Idaho RO.  He was 
informed of that decision in a letter from the RO dated 
November 4, 1986.  He did not appeal that decision.  Because 
the decision was not duly appealed, it is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

New and material evidence

To reopen a previously and finally denied claim, the Board 
must conduct a three-step analysis.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. February 17, 1999;  Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  "New and material evidence" is evidence which was 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997). 
Cf. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If new 
and material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened, and the Board will determine, based on all the 
evidence of record in support of the claim, and presuming 
credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well-
grounded, the case will be decided on the merits, but only 
after the Board has determined that the VA's duty to assist 
under 38 U.S.C.A. § 5107 has been fulfilled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only that evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance of the veteran's claim of entitlement to service 
connection for hearing loss was the RO's October 1986 rating 
decision.  



Factual background

The "old" evidence

The veteran's service medical records were of record at the 
time of the RO's October 1986 rating decision.  On the 
audiological evaluation conducted in conjunction with the 
veteran's discharge examination in April 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
0
LEFT
10
0
0
5
5
25

The additional evidence

In November 1996, the veteran submitted an application for 
service connection for bilateral hearing loss.  No additional 
evidence was submitted with his claim.  Additional VA and 
private medical records as well as lay statements have been 
associated with the claims file subsequent to the filing of 
the veteran's November 1996 claim.  However, none of the 
evidence pertains to hearing loss or the ears.

Analysis

In the present case, the last final disallowance of the claim 
is the unappealed October 1986 RO decision.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since the RO's previous decision 
disallowing the veteran's claim in October 1986.  

No evidence with regard to the veteran's hearing loss has 
been submitted since October 1986.  

As new and material evidence has not been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss is not reopened.  The benefit sought on appeal 
remains denied.

Additional matter

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the veteran of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the veteran of the evidence necessary 
to be submitted in connection with his claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits.  The Court in Graves held that:

...when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under [38 U.S.C.A.] § 
5103 to inform the veteran of the evidence that is 
"necessary to complete the application."  Graves, 8 Vet. 
App at 525.

By this decision, the Board informs the veteran that, in 
order to reopen his claim for service connection for hearing 
loss, he will need to submit a competent medical opinion that 
relates a current diagnosis of hearing loss at a level 
contemplated by 38 C.F.R. § 3.385 to his military service or 
any incident thereof.


ORDER

1. A rating in excess of 70 percent for PTSD is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.

2. New and material evidence sufficient to reopen the 
veteran's claim for service connection for hearing loss 
not having been submitted, the benefit sought on appeal 
remains denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31-40 reflect 
major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to work).
- 16 -





